Citation Nr: 1601822	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-33 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for alcohol abuse.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to April 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a videoconference hearing in his December 2013 substantive appeal (VA Form 9).  In an October 2015 statement, the Veteran stated that he was incarcerated and unable to attend the video conference in Waco, Texas.  As the Veteran indicated he is unable to report for the hearing, his hearing request is deemed to be withdrawn. 

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In this case, the Veteran has asserted entitlement to several acquired psychiatric disorders.  In light of Clemons, the Board has recharacterized the issues on appeal of entitlement to service connection for depression and anxiety as entitlement to an acquired psychiatric disability, to include depression and anxiety.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised by the record in an April 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's service connection and nonservice-connected pension claims must be remanded for additional development.  The Veteran was afforded a VA examination in June 2010 to address his claims for entitlement to service connection for depression, anxiety and a sleep disorder.  However, the VA examiner noted that the claims file was not available for review.  The examiner stated that the Veteran reported he did not have anxiety or depression in service.  The Veteran's service treatment records (STRs) indicate the Veteran was diagnosed with anxiety and insomnia in service.  See February 1975, December 1975 STRs.  A January 1982 private treatment record indicated the Veteran was diagnosed with a delayed sleep phase disorder.  As the claims file was not available for the VA examiner's review and the medical history on which the opinion was based was incorrect, the VA opinions in regard to depression, anxiety, and a sleep disorder were inadequate.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the claims must be remanded for a new VA examination.   

The Veteran has been diagnosed with alcohol dependence.  See June 2010 VA examination report.  While service connection for this disability is not available on a direct basis as a primary disorder, it may be warranted based on a secondary theory of entitlement.  See 38 C.F.R. §§ 3.301, 3.310 (2015).  See also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) (claimants are entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.").  As the Veteran has indicates he believes his alcohol dependence may be related to his psychiatric disabilities, the VA examination should address whether the Veteran has alcohol dependence secondary to a service-connected psychiatric disability.

In regard to the Veteran's claim for entitlement to nonservice-connected pension, as the Veteran is being provided with another VA examination which may affect the outcome of that case, the claim is inextricably intertwined with the claims being remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). 

Finally, the Veteran's complete VA personnel records have not been associated with the claims file.  The Veteran has asserted that he has had psychiatric symptoms since service.  As the records may be relevant to his claim for an acquired psychiatric disability, an effort should be made to obtain his complete service personnel records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.  If no records can be obtained, the claims file must indicate this fact.

2.  Then, schedule the Veteran for a VA examination(s) to address the following:

(a)  Identify all acquired psychological disabilities present, to include depression and anxiety.

(b)  Identify any sleep disorders present.

(c)  Provide an opinion as to whether the Veteran's depression, anxiety, and any other disorders identified, to include a sleep disorder, are at least as likely as not (at least a 50 percent probability) related to service.

(d)  If the VA examiner determines that any of the disorders are at least as likely as not related to service, provide an opinion as to whether the Veteran's alcohol dependence is at least as likely as not (at least a 50 percent probability) caused or aggravated by the disability.

Forward the claims file to the examiner for review.  The VA examiner should review the Veteran's STRs from February 1975 and December 1975, which indicated that he had symptoms of insomnia and anxiety.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal of entitlement to entitlement to service connection for alcohol abuse, an acquired psychiatric disability, to include depression and/or anxiety, and a sleep disorder, and entitlement to a nonservice-connected disability pension.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


